Citation Nr: 0127400	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  97-13 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of status post reconstructive surgery, right 
knee, with degenerative joint disease, currently evaluated as 
10 percent disabling.

2.  Evaluation of sinus condition with mucus retention cyst, 
right maxillary sinus, currently evaluated as noncompensable.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
status post reconstructive surgery, right knee, with 
degenerative joint disease and sinus condition with mucus 
retention cyst, right maxillary sinus and assigned 10 percent 
and noncompensable evaluations respectively.

These issues were remanded in April 1999 and again in 
February 2000 for additional development and adjudicative 
actions.  The case has been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  The veteran's right knee has traumatic arthritis and 
limitation of motion.

2.  Status post reconstructive surgery, right knee, with 
degenerative joint disease is currently manifested by no more 
than slight instability of the knee.  

3.  Sinus condition with mucus retention cyst, right 
maxillary sinus is manifested by no more than moderate 
symptoms and no more than six non-incapacitating episodes per 
year.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation based 
upon arthritis and limitation of motion for the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for status post reconstructive surgery, right knee, with 
degenerative joint disease based upon lateral instability or 
subluxation have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

3.  The criteria for a 10 percent evaluation for sinus 
condition with mucus retention cyst, right maxillary sinus 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran sustained an 
injury to his right knee in 1986, which resulted in a medial 
meniscal tear.  He underwent an arthroscopy in January 1987.  
He continued to complain of right knee pain for the remainder 
of his service.  As to sinusitis, the veteran was diagnosed 
with such in July 1994.  He complained of headaches, pain, 
nasal congestion, sore throat, and productive cough.  The 
examiner stated the veteran's sinuses were tender to 
palpation.  These complaints continued into August 1994.  In 
October 1994, the veteran stated he was getting more frequent 
sinus infections and head colds.  

A May 1995 VA examination report shows the veteran reported 
having sustained an injury to his right knee in service and 
recurrent sinusitis.  The examiner stated that the right knee 
had crepitus and would lock on occasion.  He stated the 
veteran had full range of motion.  He also stated the veteran 
had recurrent sinusitis with ear infections and a strong 
allergic component.  Sinus x-rays taken at that time showed 
mucus retention at the base of the right maxillary sinus.  X-
rays taken of the right knee showed "extremely minimal 
narrowing" of the medial compartment with normal alignment 
in a neutral position.

A May 1996 VA outpatient treatment report shows the veteran 
was seen with questionable sinus infection and problems with 
the right knee.  The examiner noted that the veteran had some 
side-to-side movement in the right knee.  He stated the 
veteran was tender over the right frontal sinus.  The 
diagnoses were service-connected right knee and sinusitis.

A May 1996 VA examination report shows the veteran reported 
that he would take Motrin for the pain in his right knee and 
would wear a leg brace if his knee might be jeopardized.  The 
examiner stated there was no swelling and no deformity.  He 
noted that there was slight lateral instability on the right 
knee.  Range of motion was 0 degrees to 114 degrees.  X-rays 
taken of the right knee revealed degenerative joint disease 
with normal alignment.  The examiner entered a diagnosis of 
post-traumatic degenerative joint disease of the right knee 
with lateral instability.

A December 1996 VA outpatient treatment report shows the 
veteran stated he was doing pretty good as to his right knee.  
The examiner noted that the veteran's sinusitis was stable by 
history.  The impression was chronic knee pain.  In May 1997, 
the veteran reported he was on Ibuprofen for his knee pain.

In May 1997, the veteran presented oral testimony before a 
Hearing Officer at the RO.  It was noted at the hearing that 
the veteran was wearing a knee brace on his right knee.  The 
veteran stated he wore it because his knee would give way.  
He stated that he had pain on a daily basis and that he had 
been on Motrin "for years."  He stated he had to leave his 
job as a car mechanic because it was painful for him to be 
standing on concrete all day.  The veteran testified he was 
able to find a car mechanic job that allowed him to sit down.  
He stated he had had seven sinus infections over the past 
year, which included taking antibiotics.  The veteran 
testified he would get strong headaches in the front of his 
head and could only breathe out of one side of his nose at a 
time.  He added that he would have mucus and drainage during 
an infection.  The veteran stated that he did not have a lot 
of crusting or drainage between infections.

A March 2000 VA examination report shows that the veteran 
reported that he had been having headaches, postnasal drip, 
and rhinorrhea on a regular basis since 1992.  He stated the 
headaches were frontal and that the drainage was worse in the 
morning.  The veteran reported he had moderate nasal 
obstruction, which alternated between the sides of his nose.  
The veteran denied taking any current medications for his 
sinuses.  He reported he was treated approximately six times 
per year with a 10-day course of antibiotics for sinusitis 
and usually received improvement.  The veteran denied having 
any surgery on his nose.

The examiner stated that an anterior rhinoscopy showed a 
nasal septal deviation to the right with approximately 80 to 
90 percent blockage on the right side.  The examiner stated 
that there was no purulence or crusting noted in either 
nostril.  He added that there was left maxillary sinus 
tenderness to palpation.  The examiner diagnosed recurrent 
sinusitis with six episodes per year and nasal septal 
deviation and nasal obstruction.  He stated that the nasal 
septal deviation was consistent with prior nasal trauma and 
that the rhinitis symptoms were consistent with both 
recurrent sinusitis and allergic rhinitis.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the November 1995 rating decision on appeal, 
the February 1996 statement of the case, and the January 
1998, April 1999, and May 2001 supplemental statements of the 
case, the RO informed the veteran of the evidence necessary 
to establish higher evaluations for the service-connected 
status post reconstructive surgery, right knee, with 
degenerative joint disease and sinus condition with mucus 
retention cyst, right maxillary sinus.  In the February 1996 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claims for 
increased evaluations for his service-connected disabilities.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

The Board notes that during the pendency of the appeal, the 
rating criteria for sinusitis disorders were amended on 
October 7, 1996.  Part of the purpose for the February 2000 
remand was for the RO to consider the new sinusitis criteria 
in determining whether a higher evaluation was warranted for 
the service-connected sinus condition with mucus retention 
cyst, right maxillary sinus.  Although the RO considered the 
new criteria in its May 2001 supplemental statement of the 
case, it did not provide the veteran with all of the criteria 
of the new regulation.  It did, however, provide the veteran 
with the criteria for the noncompensable and 10 percent 
evaluations in the content of the reasons and bases for its 
determination.  The Board notes that it is granting the 
veteran a 10 percent evaluation for his sinus disorder.  
Additionally, the veteran has not reported symptoms related 
to his sinusitis that meet the criteria for a 30 percent 
evaluation under the new regulation.  Thus, the Board finds 
that the veteran is not prejudiced by the RO's failure to 
provide the veteran the criteria for a 30 percent evaluation 
and more under the new regulation.  

As to obtaining relevant medical records, the Board notes 
that at the veteran's May 1997 RO hearing, he stated he had 
received treatment at the VA facility in Huntsville, Alabama.  
The Record reflects that that same month, the RO filed a 
request with the Huntsville facility to obtain the veteran's 
treatment reports from March 1995 to the present.  Those 
records were received in June 1997.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for his right knee and sinusitis that have not 
been associated with the claims file.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo VA 
examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed at a later date following a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (the Court) has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Arthritis and limitation of motion-right knee

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).  
Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2000).  When, however, limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Normal range of motion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2001).  

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

The veteran has been diagnosed with traumatic arthritis in 
the right knee.  He also has limitation of flexion in the 
right knee, as evidenced in the May 1996 VA examination 
report, when range of motion was reported as 0 degrees to 
114 degrees.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5260).  
Although the examiner did not state in the examination report 
that the veteran had pain with flexion, the veteran testified 
that he had pain and treatment reports noted that he had 
pain.  The fact that the 1995 and 1996 examiners do not 
mention the presence or absence of pain establishes that the 
reports are inadequate rather than that the veteran did not 
have pain.  The competent evidence of record, including the 
veteran's testimony, establishes that the veteran has limited 
motion, arthritis, and pain.  Therefore, the Board finds that 
the evidence supports the grant of a separate 10 percent 
evaluation based on the x-ray evidence of arthritis and the 
finding of painful flexion.  See 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5010.

The Board must now consider whether an evaluation in excess 
of 10 percent for the left knee based upon limitation of 
motion and the presence of arthritis is warranted.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran has 
complained of pain, which is contemplated by the 10 percent 
evaluation that has been granted in this decision.  See 
38 C.F.R. § 4.59 (intent of rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and entitled to at least the minimum 
compensable evaluation for the joint).  He has also reported 
weakness and fatigability in that he states he cannot stand 
for long periods of time.  The 10 percent evaluation 
contemplates mild functional impairment.  The Board notes 
that the reported ranges of motion do not warrant a 
compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  The Board finds that the veteran's 
functional impairment is indicative of no more than slight or 
mild functional impairment due to pain or any other factor 
and thus no more than a 10 percent evaluation is warranted.   

In order to warrant an evaluation in excess of 10 percent 
there must be the actual or functional equivalent of 
limitation of flexion to 30 degrees or the actual or 
functional equivalent of limitation of extension to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  
The preponderance of the evidence reflects that there is no 
more than the functional equivalent of minimal limitation of 
motion.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than the current 
10 percent evaluation assigned to his right knee, he is 
correct, and the Board has granted him a separate 10 percent 
evaluation based upon limitation of motion and the presence 
of arthritis.  However, to the extent that he has implied he 
warrants more than a separate 10 percent evaluation, the 
medical findings do not support his contentions.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, a 
separately-assigned evaluation in excess of 10 percent is not 
warranted based upon the presence of arthritis and limitation 
of motion.  To this extent, the preponderance of the evidence 
is against his claim, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of during the appeal period.  
The Board accepts that the disability has not significantly 
changed and that a uniform rating is warranted.  See 
Fenderson, supra.

B.  Lateral instability or subluxation-right knee

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for status post reconstructive surgery, 
right knee, with degenerative joint disease.  In a May 1996 
VA outpatient treatment report, the examiner noted that the 
veteran had some side-to-side movement in the right knee.  In 
the May 1996 VA examination report, the examiner stated that 
the veteran had "slight lateral instability."  Such 
findings establish no more than slight lateral instability or 
subluxation, and thus the status post reconstructive surgery, 
right knee, with degenerative joint disease is no more than 
10 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

The Board notes that DeLuca v. Brown is not applicable to 
Diagnostic Code 5257, as Diagnostic Code 5257 is not 
predicated on loss of range of motion, and therefore, 
38 C.F.R. §§ 4.40 and 4.45 are not applicable to the 
veteran's claim for an increased evaluation based upon 
lateral instability.  See Johnson v. Brown, 9 Vet. App 7, 11 
(1996).  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warranted more 
than the 10 percent evaluation assigned to the right knee, he 
was correct, and the Board granted a separate 10 percent 
evaluation.  To the extent that he has implied that his 
disability, based upon lateral instability and subluxation, 
warrants a higher evaluation, the medical findings do not 
support his assertions.  As stated above, there have been no 
findings of any more than a slight lateral instability or a 
subluxation process.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 10 percent 
is not warranted for status post reconstructive surgery, 
right knee, with degenerative joint disease based upon 
lateral instability or subluxation.  The preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

In view of the denial of entitlement to evaluation in excess 
of 10 percent for status post reconstructive surgery, right 
knee, with degenerative joint disease, the Board finds no 
basis for assignment of separate evaluations for separate 
periods of during the appeal period.  The Board accepts that 
the disability has not significantly changed and that a 
uniform rating is warranted.  See Fenderson, supra.

C.  Sinusitis 

As stated above, the criteria for sinusitis disorders were 
amended on October 7, 1996, which is during the appeal 
period.  When a regulation changes while case is in appellate 
status, the version more favorable to claimant will apply.  
See Karnas, 1 Vet. App. at 313.  Thus, the Board must 
consider the veteran's claim for an increased evaluation for 
sinusitis under both the old and the new criteria.

The old criteria and the applicable ratings are as follows:

Postoperative, following radical 
operation, with chronic osteomyelitis 
requiring repeated curettage, or severe 
symptoms after repeated operations - 
50 percent

Severe, with frequently incapacitating 
recurrences, severe and frequent 
headaches, purulent discharge or crusting 
reflecting purulence - 30 percent

Moderate, with discharge or crusting or 
scabbing, infrequent headaches - 
10 percent

X-ray manifestations only, symptoms mild 
or occasional - 0 percent

38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).

The new criteria and the applicable ratings are as follows:

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries - 50 percent

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
- 30 percent

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting 
- 10 percent

Detected by X-ray only - 0 percent

Note: An incapacitating episode of 
sinusitis means one that requires bed 
rest and treatment by a physician.

38 C.F.R. § 4.97, Diagnostic Code 6513 (2001).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
10 percent evaluation for sinusitis.  In the May 1995 VA 
examination report, the examiner stated that the veteran had 
recurrent sinusitis.  Sinus x-rays taken at that time showed 
mucus retention at the base of the right maxillary sinus.  At 
the May 1997 RO hearing, the veteran stated that he had had 
seven sinus infections over the past year, which included 
taking antibiotics.    He stated he would get strong 
headaches in the front of his head and could breathe out of 
only one side of his nose at a time.  At the March 2000 VA 
examination, the veteran reported that he averaged around six 
sinusitis episodes per year, where he would take a 10-day 
course of antibiotics.  He stated his sinus episodes 
consisted of headaches, postnasal drip, and rhinorrhea.  The 
examiner noted that there was tenderness on the left 
maxillary sinus.  The Board finds that resolving all 
reasonable doubt in favor of the veteran, a 10 percent 
evaluation is warranted for the service-connected sinus 
condition with mucus retention cyst, right maxillary sinus.

The Board is aware that not all the evidence supports the 
veteran's claim for an increased evaluation for a sinus 
disability.  No medical professional has reported findings of 
purulence or crusting or scabbing.  However, the veteran has 
reported that he has sinus attacks approximately six times 
per year and that during these attacks, he has purulence, 
discharge, and frontal headaches.  Attempting to provide the 
veteran with an examination during a sinus attack is 
difficult, and the Board finds that the veteran's report of 
his symptoms throughout the appeal period has been 
consistent, and thus gives his testimony and statements high 
probative value.  The symptoms described by the veteran are 
indicative of no more than a moderate sinus disability.  The 
Board finds that neither the old or the new criteria is more 
favorable to the veteran and that he meets the criteria under 
both the old and the new regulations.

The Board must now determine if an evaluation in excess of 
10 percent is warranted and finds that it is not.  
Considering the old criteria, the veteran has not reported 
that his sinusitis is severe.  There is no evidence of any 
incapacitating recurrences of sinusitis.  Considering the new 
criteria, although the veteran testified that he had seven 
sinus attacks in one year, the preponderance of the evidence 
establishes that the veteran averages six non-incapacitating 
episodes per year.  Thus, no more than a 10 percent 
evaluation is warranted under the new criteria as well.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted more than the initial 
assignment of a noncompensable evaluation, he was correct, 
and the Board has granted him a 10 percent evaluation.  
However, to the extent that he has asserted he warrants more 
than a 10 percent evaluation, the medical findings do not 
warrant an evaluation in excess of 10 percent for the reasons 
stated above.  The preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of during the appeal period.  
See Fenderson, supra.

D.  Extraschedular consideration

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a separate 10 percent evaluation for 
limitation of motion of the right knee and the presence of 
arthritis (Diagnostic Code 5010-5260) is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
status post reconstructive surgery, right knee, with 
degenerative joint disease based upon lateral instability or 
subluxation (Diagnostic Code 5257) is denied.


Entitlement to a 10 percent evaluation for sinus condition 
with mucus retention cyst, right maxillary sinus is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

